Exhibit 10.15

 

FULL-RECOURSE SECURED PROMISSORY NOTE

 

$25,295.20 (fill in amount)

 

6/24/99 (fill in date)

   

Mountain View, California

 

For value received, the undersigned promises to pay ValiCert, Inc., a Delaware
corporation (the “Company”), at its principal office the principal sum of
$25,295.20 with interest from the date hereof at a rate of 6% per annum,
compounded annually, on the unpaid balance of such principal sum. Such principal
and interest shall be due and payable on the date which is five (5) years from
the date hereof, except as set forth below.

 

This Note evidences the undersigned’s payment for the purchase of certain shares
of the Company’s Common Stock. In the event the undersigned sells any such
shares prior to payment in full of this Note, a pro rata portion of the
principal and interest under this Note shall be due and payable within five (5)
days following such sale.

 

If the undersigned’s employment or consulting relationship with the Company is
terminated for any reason (including death or disability) prior to payment in
full of this Note, this Note shall be immediately due and payable.

 

Principal and interest are payable in lawful money of the United States of
America. AMOUNTS DUE UNDER THIS NOTE MAY BE PREPAID AT ANY TIME WITHOUT PREMIUM
OR PENALTY.

 

Should suit be commenced to collect any sums due under this Note, such sum as
the Court may deem reasonable shall be added hereto as attorneys’ fees. The
undersigned waives presentment for payment, protest, notice of protest and
notice of nonpayment of this Note.

 

This Note, which is full recourse, is secured by a pledge of certain shares of
Common Stock of the Company and is subject to the terms of a Pledge and Security
Agreement between the undersigned and the Company of even date herewith.

 

/s/    SRINIVASAN KRISHNAN        

--------------------------------------------------------------------------------

Optionee



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

 

This Pledge And Security Agreement (this “Agreement”) is entered into as of
6/24/99 (fill in date) between ValiCert, Inc., a Delaware corporation (the
“Company”), and Srinivasan Krishnan (“Purchaser”).

 

RECITALS

 

A. Purchaser is obligated to the Company under a Full-Recourse Secured
Promissory Note of even date herewith (the “Note”).

 

B. The Company is willing to advance/loan money in reliance in part upon this
Agreement by Purchaser.

 

AGREEMENT

 

1. Grant of Security Interest. Purchaser hereby assigns, pledges and grants to
the Company, a lien on and first priority security interest in all of
Purchaser’s right, title and interest in and to all of the property described in
Section 2 below (the “Collateral”) to secure the full payment and performance of
the obligations of Purchaser to the Company under the Note and all amendments,
extensions, or renewals of the Note (the “Obligations”). Purchaser shall execute
all documents and take all actions reasonably necessary to perfect the Company’s
security interest in the Collateral.

 

2. Collateral. The Collateral shall consist of all shares of the Company’s
Common Stock purchased by Purchaser pursuant to the exercise of Purchaser’s
option to purchase the Company’s Common Stock. In the event that Purchaser
prepays all or a portion of the Note in accordance with the provisions thereof,
Purchaser intends, unless written notice to the contrary is delivered to the
Company, that the Collateral represented by the portion of the Note so repaid,
including annual interest thereon, shall continue to be so held by the Company
to serve as independent collateral for the outstanding portion of the Note for
the purpose of commencing the holding period set forth in Rule 144(d)
promulgated under the Securities Act of 1933, as amended.

 

3. Delivery of Collateral. Concurrently with Purchaser’s delivery to the Company
of the Note, Purchaser shall deliver the Collateral to the Company. The Company
or its legal counsel shall hold the Collateral as security for Purchaser’s
obligations under the Note and shall not release the Collateral until such
obligations are discharged in full to the satisfaction of the Company.

 

4. Covenants. Purchaser hereby covenants and agrees as follows:

 

(a) Purchaser will do all acts that may be necessary to maintain, preserve, and
protect the Collateral.

 

(b) Purchaser will keep the Collateral free of all other liens or charges except
those provided herein.



--------------------------------------------------------------------------------

 

(c) Purchaser will not sell, transfer, redeem, exchange, convey, pledge or
otherwise dispose or surrender (other than to the Company) the Collateral or any
interest therein.

 

(d) Purchaser will defend any proceeding which may affect its title to or the
Company’s interest in the Collateral.

 

5. Authorized Action by the Company. Purchaser hereby irrevocably appoints the
Company as its attorney-in-fact to do at any time prior to or subsequent to an
Event of Default (as defined below) any act which Purchaser is obligated by this
Agreement to do (but the Company shall not be obligated to nor shall it incur
any liability to Purchaser or any third parties for failure so to do). In
addition, at any time after the occurrence of an Event of Default, the Company
is authorized:

 

(a) to exercise such rights and powers as Purchaser might exercise with respect
to the Collateral;

 

(b) to make any compromise and take any action the Company deems advisable with
respect to the Collateral; and

 

(c) to transfer the Collateral to its own name or its nominee’s name in
accordance with applicable law.

 

The appointment granted herein is irrevocable and coupled with an interest.

 

6. Voting Rights. In the absence of an Event of Default, Purchaser shall be
entitled to exercise all voting and or consensual powers pertaining to the
Collateral for all purposes not inconsistent with this Agreement.

 

7. Event of Default. At the option of the Company, the following shall
constitute an “Event of Default” under this Agreement:

 

(a) If Purchaser fails to pay when due any amount owed under the Note.

 

(b) If Purchaser breaches of any provision of this Agreement.

 

(c) If any representation or warranty given by Purchaser herein is false or
inaccurate in any material respect at the time given.

 

(d) If Purchaser makes an assignment for the benefit of creditors.

 

(e) If Purchaser (i) becomes insolvent or (ii) files any application or petition
in any tribunal for the appointment of a trustee or receiver, or (iii) commences
any proceeding under any bankruptcy or reorganization statute, or under any
provision of the United States Bankruptcy Code, or under any insolvency law, or
under any dissolution or liquidation law whether now or hereafter in effect.

 

8. Remedies Upon Default. Upon the occurrence of any Event of Default, the
Company shall have the rights specified in Articles Eight and Nine of the
California Commercial Code and any other rights provided by law by virtue of
this Agreement or by virtue of any



--------------------------------------------------------------------------------

judgment obtained by the Company. Purchaser shall remain obligated for any
deficiency remaining after foreclosure upon the Collateral.

 

9. Application of Proceeds. The proceeds of any sale or other disposition of the
Collateral following the occurrence of an Event of Default shall be applied by
the Company as follows:

 

(a) First, to the reasonable expenses of redeeming, collecting, retaking,
holding, preparing for sale, selling and the like and the reasonable attorneys’
fees and legal expenses incurred by the Company.

 

(b) Thereafter, to the satisfaction of the Obligations.

 

(c) Thereafter, any remaining proceeds shall be delivered to Purchaser.

 

10. Termination. This Agreement, except for the representations and warranties
herein, shall terminate when all the Obligations have been fully paid.

 

11. No Waiver. the Company shall not by any act or omission be deemed to have
waived any rights, powers or remedies hereunder unless such waiver be in writing
and signed by the Company and then only to the extent specifically set forth
therein; a waiver of one event shall not be construed as a bar to or waiver of
such right or remedy on a subsequent event.

 

12. Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns,
except that Purchaser shall not be permitted to assign this Agreement herein or
any obligation hereunder.

 

13. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

14. Amendment. This Agreement may be altered, amended or repealed, in whole or
in part, only by the written consent of all the parties to this Agreement at the
time of such amendment.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

 

The parties have as caused this Pledge and Security Agreement to be duly
executed and delivered as of the date first above written.

 

       

VALICERT, INC.

   

/s/    SRINIVASAN KRISHNAN        

--------------------------------------------------------------------------------

     

By:

 

/s/    JOSEPH AMRAM        

--------------------------------------------------------------------------------

   

Srinivasan Krishnan

     

Name:

 

Joseph Amram

           

Title:

 

President

   

--------------------------------------------------------------------------------

Spouse of Srinivasan Krishnan (if applicable)

           